Citation Nr: 0528666	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  99-23 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an extension of a temporary total disability 
rating beyond November 1, 1995, following August 1995 
surgical treatment of service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The appellant had active military service from August 1992 
until May 1993.

This claim initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, which granted a 
temporary total disability rating following surgical 
treatment of the veteran's service-connected right knee 
disability, effective from August 3, 1995 until November 1, 
1995.  The Board Remanded the claim in April 2004.  

During the pendency of this claim, the veteran submitted 
numerous claims.  No appeal regarding any adjudicated claim, 
other than the claim addressed in this decision, is before 
the Board.  The Board, in its April 2004 decision, REFFERED a 
claim of entitlement to service connection for right ankle 
pain to the RO.  The Board notes that the claims file before 
the Board does not reflect that this claim has yet been 
adjudicated.  

The veteran requested a Travel Board hearing.  The requested 
hearing was conducted by the undersigned Acting Veterans Law 
Judge in September 2003.  Appellate review may proceed.


FINDING OF FACT

Following August 1995 surgical treatment of his right knee, 
the veteran required a locked knee brace for several weeks, 
followed in September 1995 by use of a knee sleeve, but the 
clinical records establish that the veteran was able to bear 
weight on his right leg, the knee was not immobilized after 
the brace was unlocked in August 1995, the veteran was not 
confined to his home, and he did not require use of a 
wheelchair or crutches, although he was advised not to 
participate in sports.  


CONCLUSION OF LAW

The criteria for an extension beyond November 1, 1995, of a 
temporary total convalescent rating following August 1995 
surgical treatment of the veteran's service-connected right 
knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.30 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to extension beyond 
November 1, 1995 of a temporary total disability evaluation 
assigned following August 1995 surgical treatment of his 
service-connected right knee disability because he was unable 
to return to work since he was unable to put weight or 
pressure on his right leg.

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was already decided and 
appealed prior to VCAA enactment.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

The veteran was first informed specifically of the 
application to this claim of the notice and duty to assist 
provisions of the VCAA in a July 2004 letter from the Appeals 
Management Center (AMC).  The AMC had initially sent the 
letter to the veteran in April 2004, but that letter 
returned, as undeliverable, even though the AMC had sent the 
letter to the address of record.  In May 2005, a supplemental 
statement of the case (SSOC) which again included the 
complete text of 38 C.F.R. § 4.30, the governing regulation, 
and 38 C.F.R. § 3.159, as revised to incorporate and 
implement the VCAA, was issued.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the VCAA notice was provided to the veteran after 
the initial adjudication, he has not been prejudiced thereby.  
In particular, the veteran was provided with the complete 
text of the governing regulation, 38 C.F.R. § 4.30, in a 
November 1999 statement of the case (SOC), and on several 
occasions thereafter.  The content of the notice provided to 
the veteran in July 2004 and May 2005 fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify, and the veteran was 
informed at the time of each notice that he could submit 
additional evidence or argument.  
      
Moreover, the veteran had an opportunity to identify any 
other relevant evidence during his Travel Board testimony.  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, so the actions taken by VA have 
essentially cured the error in the timing of notice.  In 
particular, the Board notes that the veteran's VA treatment 
records from August 1995 to January 1998 were obtained.  The 
veteran has not identified any other provider or any other 
records which might substantiate his claim regarding the 
period of convalescence following his August 1995 right knee 
surgery.  In this particular case, current clinical records 
or clinical records prior to August 1995 would not be 
relevant to the claim for an extension of his temporary total 
disability evaluation following the August 1995 surgery.  
Thus, all clinical records relevant to the appeal before the 
Board have been obtained, and the duty to assist the veteran 
in developing the evidence required to substantiate his claim 
has been met.
      
In particular, the Board notes that, in addition to the 
veteran's testimony, he has provided numerous statements and 
arguments during the pendency of the claim.  In addition to 
the notices the veteran received in July 2004 and in the May 
2005 SSOC, the veteran was advised by the discussion in the 
Board's April 2004 Remand that he would be receiving such 
notice.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  

The veteran has had numerous opportunities to submit argument 
and evidence since he first submitted this claim in 1995, 
nearly 10 years ago.  He has responded to these notices with 
evidence and argument, and has presented testimony before the 
Board.  Moreover, during the pendency of this appeal, the 
veteran submitted two other claims for periods of temporary 
total disability under 38 C.F.R. § 4.30, and was granted the 
claimed two periods of temporary total disability, following 
additional surgical treatment of his service-connected right 
knee disability.  Thus, it is clear that the veteran was able 
to participate effectively and meaningfully in the processing 
of this claim.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.  

Claim for extension of total disability rating

38 C.F.R. § 4.30 provides that a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established by report at 
hospital discharge or outpatient release that entitlement is 
warranted, effective the date of hospital admission or 
outpatient treatment and continuing for a period of 1, 2, or 
3 months from the first day of the month following such 
hospital discharge or outpatient release, if treatment of a 
service-connected disability resulted in: (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or, (3) immobilization by cast, without surgery, of one major 
joint or more.

A total rating under 38 C.F.R. § 4.30 may be extended, with 
extensions of 1, 2 or 3 months beyond the initial 3-month 
period.  

Factual background

Historically, by a rating decision issued in September 1994, 
the veteran's claim for service connection for a right knee 
disability was granted.  In August 1995, the veteran 
submitted a claim for a temporary total disability evaluation 
following VA hospitalization and surgical treatment of his 
service-connected right knee disability.  

The discharge summary of an August 1995 VA hospitalization 
reflects that the veteran underwent arthroscopy of the right 
knee.  Discharge instructions reflect that the veteran was to 
continue passive range of motion exercises to his right knee.  
He was to continue ambulating and weight-bearing as tolerated 
with his right knee locked in extension in his brace.  He was 
advised to take his brace off at night and for hygiene.  An 
August 1995 physical therapy hospital discharge note reflects 
that there were two steps at the entrance to the trailer 
where the veteran was living, and the veteran was instructed 
as to how to go up and down those steps.

VA outpatient treatment notes in late August 1995 reflect 
that the veteran was three weeks status post surgery.  At 
that time, Lachman's testing was negative, and the brace was 
unlocked.  The provider noted that, when the veteran returned 
for his next appointment, the brace could "probably" be 
discontinued and a knee sleeve used instead.  

A September 1995 VA outpatient treatment note reflects that 
the veteran's range of right knee motion was full.  He 
veteran was instructed to continue physical therapy and 
prescribed exercises and to use a knee sleeve, and was 
advised to "hold off on sports for now."  There was no 
effusion of the knee.  The veteran was advised to continue 
using ice if swelling or pain recurred.  The September 1995 
note reflects that a return appointment was scheduled in 
November 1995; however, no record for that date appears in 
the claims file.

In February 1996, the provider noted that the veteran was 
five months status post surgery.  The veteran had no 
complaints of instability of the knee.  The incision was 
cleaned and well healed.  Range of motion was from 0 to 130 
degrees of flexion.  The veteran was referred for physical 
therapy.  February 1996 physical therapy evaluation reflects 
that the veteran was referred for strengthening exercises.  

April 1996 outpatient treatment records reflect that the 
veteran was instructed to continue his exercises and was 
advised he could begin light activity with no jumping or 
lifting (? word in medical entry difficult to read).

At February 2000 and May 2002 personal hearings, the veteran 
testified regarding his knee disability generally and the 
effects of that disability on his life, but he did not 
testify as to post-surgical limitations in the months 
following his August 1995 surgical treatment.

At his September 2003 Travel Board hearing before the 
undersigned Acting Veterans Law Judge, the veteran testified 
that he was advised by his physicians not to put weight or 
pressure on his right knee during his recovery from the 
August 1995 surgery, and that advice continued after November 
1, 1995.  The veteran testified that his leg was continuing 
to swell after that date and that he was told that it would 
not be a good idea for him to return to work until the 
swelling had gone down.  He testified that the swelling 
lasted another two or three more months after November 1, 
1995.  

Analysis

The September 1995 outpatient treatment notes establishes 
that the veteran's right knee surgical incision was healing 
well, and establishes that the veteran did not have severe 
postoperative residuals such an incompletely healed surgical 
wound.  Thus, the veteran does not meet this criterion for 
extension of his temporary total disability evaluation beyond 
November 1, 1995.  

The evidence establishes that the right knee was locked by 
means of a brace from the time of the August 1995 surgical 
procedure until late September 1995, but the veteran was able 
to take that brace off at night.  In late September 1995, a 
knee sleeve rather that a brace was prescribed.  Thus, the 
evidence establishes that the veteran's right knee was not 
immobilized after November 1, 1995.  He does not meet this 
criterion for extension of a total disability rating 
following surgical treatment of his service-connected right 
knee disability beyond that date.  

The evidence does not establish that the veteran was confined 
to his home.  Rather, the evidence reflects that he was 
instructed, at the time of his hospital discharge, how to 
enter and exit his home, despite the fact that there were two 
steps.  

No use of a wheelchair or crutches was advised, recommended, 
or prescribed for the veteran, according to the medical 
evidence of record.  The medical evidence establishes that 
the veteran was instructed, at the time of hospital 
discharge, that he could bear weight on the right leg, using 
the locked brace.  The evidence establishes, as noted above, 
that the brace was unlocked, and then replaced by a knee 
sleeve, prior to November 1, 1995.  

The veteran contends that he advised not to put pressure on 
his right leg because he was having problems with swelling.  
However, the clinical evidence of record is devoid of 
notations that the veteran's right leg was swollen, or that 
he should stop bearing weight on the leg.  As noted, the 
evidence reflects that the veteran was instructed that he 
could bear weight on the right leg, and he was instructed as 
to how to go up and down the steps to his house.  

There is no evidence that the veteran sought clinical care 
for his post-surgical right knee in October 1995, November 
1995, December 1995, or January 1996.  The lack of clinical 
care during that period is unfavorable to the veteran's 
contention that he meets any criterion for a total evaluation 
for convalescence under 38 C.F.R. § 4.30.

The veteran contends that he is entitled to extension of his 
convalescent rating because he was unable to return to work.  
However, inability to return to work is not a criterion for a 
convalescent rating under 38 C.F.R. § 4.30.  Inability to 
work may be a basis for a claim for veterans' benefits under 
other regulations, such as under 38 C.F.R. § 4.16, but is not 
a criterion included in 38 C.F.R. § 4.30.  Since extension of 
the total rating under 38 C.F.R. § 4.30 on the basis of 
inability to work is not authorized by law, the Board is 
precluded from granting the veteran's appeal for an extension 
on that basis.  

The preponderance of the clinical evidence is unfavorable to 
a finding that the veteran meets any criterion which would 
warrant extension of the total disability evaluation granted 
under 38 C.F.R. § 4.30 beyond November 1, 1995, following 
surgical treatment of his service-connected right knee 
disability in early August 1995.  As the evidence is not in 
equipoise as to any criterion specified by 38 C.F.R. § 4.30 
as a requirement for an extension of temporary total 
evaluation under that regulation, the provisions of 
38 U.S.C.A. § 5107(b) regarding resolution of reasonable 
doubt are not applicable to warrant a more favorable 
evaluation.  

The claim for extension of benefits under 38 C.F.R. § 4.30 
for convalescence beyond November 1, 1995, following August 
1995 surgical treatment of a service-connected right knee 
disability, must be denied.


ORDER

The appeal for an extension beyond November 1, 1995 of a 
temporary total disability rating following August 1995 
surgical treatment of a service-connected right knee 
disability is denied.



	                        
____________________________________________
	J. A. MARKEY 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


